Citation Nr: 0910623	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 and 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Veteran presented testimony before the Board in December 
2006.  The transcript has been associated with the claims 
folder.

The matter was previously before the Board in February 2008 
and remanded to cure a notice deficiency.  The issue is now 
ready for appellate disposition.

In February 2008, the Board denied entitlement to service 
connection for migraine headaches.  The same decision 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for bilateral pes 
planus; however, the de novo claim, as well as the claim for 
pseudofolliculitis barbae was remanded for further 
development.  Upon Remand, in a December 2008 decision, 
service connection was ultimately awarded for bilateral pes 
planus and pseudofolliculitis barbae.  As such, these claims 
no longer remain in controversy.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  By way of an August 1986 rating decision, the RO 
previously denied the Veteran's claim for entitlement to 
service connection for genital herpes.  The Veteran did not 
appeal and the decision became final.  

3.  While evidence submitted since the August 1986 rating 
decision was not previously submitted to agency decision 
makers, such evidence is cumulative and redundant and, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for genital herpes.  


CONCLUSION OF LAW

Evidence received since the final August 1986 rating 
determination is not new and material, and the Veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in regards to 
the Veteran's underlying service connection claim in 
correspondence sent to the Veteran in March 2002 and March 
2004.  Pursuant to Board Remand, an additional VCAA letter 
was issued to the Veteran in March 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  

The March 2008 letter specifically notified the Veteran that 
his claim of entitlement to service connection for genital 
herpes was previously denied.  He was further notified of the 
reasons for the prior denial and that in order to reconsider 
his claim; he must submit new and material evidence showing 
that the disorder was related to those facts, i.e. evidence 
of genital herpes during active military service.  

In a March 2006 letter, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private medical treatment records, and reports of VA 
examination dated between 1986 and 2008.  

Attempts were made to obtain medical treatment records of the 
Veteran from Jackson Hospital and Dallas VA Medical Center.  
The RO received confirmation that they were unable to locate 
records of the Veteran.  In April 2005, the Veteran was asked 
to submit an authorization and consent for Baptist Hospital.  
The Veteran did not respond.  Any further attempts to obtain 
any of the aforementioned records would be futile.  38 C.F.R. 
§ 3.159(c)(1), (2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

While the August 2002 rating decision denied the claim on the 
merits, the Board must address the issue of whether new and 
material evidence has been submitted because it determines 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen a claim for service connection 
for genital herpes denied by the RO in August 1986.  The 
record indicates that in its August 1986 rating decision, the 
RO denied service connection for genial herpes on the basis 
that there was no evidence of genital herpes during the 
Veteran's period of active military service.  

Of record at the time of the August 1986 rating decision were 
the Veteran's service treatment records, which show the 
Veteran complained of bumps on his penis beginning in June 
1980.  At that time the test for syphilis (rapid plasma 
regain) was negative, as well the gonorrhea culture.  The 
Veteran was variously treated for nonspecific urethritis, 
nongonococcal urethritis, and prostation between 1980 and 
1982.  Laboratory tests were repeatedly negative for viral 
disease.  The Veteran was never diagnosed with genital 
herpes.  He underwent a circumcision in September 1983.  
There were no further complaints during service.

Post-service, the first diagnosis of herpes simplex II of the 
penis was shown upon VA examination in July 1986.  No nexus 
opinion was provided.

Evidence associated with the claims folder subsequent to the 
August 1986 rating decision includes treatment records from 
Dallas VA Medical Center dated in 1984 and 1985, which were 
negative for treatment for genital herpes.  They show a groin 
rash in 1984.  The Veteran was diagnosed with pityriasis 
rosea.  Records dated in March 2002, do however confirm the 
diagnosis.  There was no indication it was incurred in 
service.

Private medical records from American Family Medical Center 
dated in March 1999 and February 2006 simply show the Veteran 
complained of a genital rash.  While he was diagnosed with 
genital herpes, this was not confirmed by the laboratory 
tests.  The Veteran has been prescribed Valtrex.

The Veteran presented testimony before the Board in December 
2006.  He testified that he did not have genital herpes prior 
to service.  He indicated that he was treated for genital 
herpes during service, which continues to the present.  
Outbreaks were said to occur roughly every three to four 
months.  

Upon VA examination in November 2008, the Veteran was 
diagnosed with genital herpes.  However, the examiner opined 
it was not likely related to the Veteran's military service.  
The examiner reasoned that a review of service treatment 
records failed to show genital herpes during active service 
and thus, he was unable to discern the onset.    

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that his genital herpes first manifested during 
service.  As such, the evidence received since 1986 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence, to 
include the November 2008 VA medical opinion, shows that 
genital herpes manifested in service.  Further, there has 
been no evidence submitted showing that the genital herpes is 
related to the Veteran's period of active military service on 
any basis.  

While the Board acknowledges the sincerity of the Veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports his 
contentions.  Thus, new and material has not been submitted, 
and there is no basis upon which to 
reopen the previously denied claim of entitlement to service 
connection for genital herpes.   See 38 C.F.R. § 3.156(a).  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for genital herpes 
is not reopened, and the appeal is denied to this extent 
only.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


